Title: From Benjamin Franklin to John Franklin, 16 March 1755
From: Franklin, Benjamin
To: Franklin, John


Dear Brother
Philada. March 16. 55
I am pleas’d to hear you are looking out for Proofs to prosecute that Carrier. Don’t let it be neglected.
Your Ambassadors are not yet arrived.
Having nothing else to make a Letter of, let me complain a little of your Smith that shod our Horses. We order’d them to be sharp shod, and the Shoes steel’d. Accordingly he charg’d £8 for 16 Shoes steel’d, which was paid in Mr. Barker’s Bill. But he never did it; for as soon as we set out from Boston, I perceiv’d the Horses to slip on the Ice, and Betsy and Mr. Best may remember with what great Difficulty we got them up a little Icy Hill, in the Morning of our 2d Day’s Journey. We were oblig’d to alight and lead them, and they could no more stand than if they had been shod with Skates, but were upon their Knees and Noses every Step. When I came to Tower Hill, I had them examin’d. And the Smith offer’d to take his Oath, that there was not a Grain of Steel in all the 16 Shoes. There I was oblig’d to have them steel’d in earnest, and they were well done, and lasted me all the Way home, over all the Stones of Connecticut, and yet the Charge was but £2 8s. 0d. Rhodeisland Old Tenor as you will see by the Bill which I send you with Barker’s. Now do me the Favour to learn that Smith’s Name, and tell all your Friends and mine what a Rogue he is, that no body may trust him for the future. Sombody at Case’s told me they knew him, and that he was a New Light; but I thought that could not well be, he had shown such a strict Regard to the old moral Law in the 8th Commandment, Thou shalt not Steel: I rather take him to have been a Thief, and if he minds any Scripture, ’tis that in the Revelations, Let him that hath stole, Steel no more; and so the Rascal only cheats. Give my love to every body. Your affectionate Brother
B Franklin
 Addressed: To  Mr John Franklin  Postmr  Boston
